ORDER

PER CURIAM
Mario Hawkins (“Movant”) appeals from the motion court’s denial of his Rule 29.15 motion for post-conviction relief without an evidentiary hearing. After a jury trial, Movant was convicted of two counts of statutory sodomy in the first degree, in violation of Section 566.062, RSMo (Cum. Supp. 2006). Movant was sentenced to twenty-five years in prison on each count. This Court affirmed his conviction and sentence. State v. Hawkins, 423 S.W.3d 847 (Mo.App.E.D.2014). We affirm the motion court’s denial of post-conviction relief. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished -with a *392memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).